Case 1:19-cr-00850-JSR Document 47 Filed 08/18/20 Page 1 of 2
Case 1:19-cr-00850-JSR Document 46-4 Filed 08/17/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA 19 Cr. 850 (JSR)
Vv.

PARKER H. PETIT and
WILLIAM TAYLOR,

Defendants.

 

 

ORDER GRANTING
MOTION TO ADMIT COUNSEL PRO HAC VICE

The motion of Jennifer B. Loeb for admission to practice pro hac vice in the above-

captioned action is granted.

Applicant has declared that she is a member in good standing of the Bar of the District of
Columbia, and that her contact information is as follows:

Applicant’s Name: Jennifer B. Loeb

Firm Name: Freshfields Bruckhaus Deringer US LLP
Address: 700 13 Street NW, 10% Floor
City/State/Zip: Washington, DC 20006-3960
Telephone: (202) 777-4524

Applicant having requested admission pro hac vice to appear for all purposes as counsel
for Defendant Parker H. Petit in the above-captioned action;

I

H

/I

//

//

 

 

 

 

 

 

 
Case 1:19-cr-00850-JSR Document 47 Filed 08/18/20 Page 2 of 2
Case 1:19-cr-00850-JSR Document 46-4 Filed 08/17/20 Page 2 of 2

 

IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

 

above-captioned case in the United States District Court for the Southern District of New York.

 

All attorneys before this Court are subject to the Local Rules of this Court, including the Rules

governing discipline of attorneys.

 

OY Sated dices District Judge =T

Dated: SI\E/ _. 2020 py: debe big |

 

 

 

 

 

 
